Citation Nr: 1022085	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  04-02 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1976.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision entered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

An August 2004 letter informed the Veteran the local hearing 
he requested was scheduled for September 23, 2004.  In a 
letter dated in September 2004, he withdrew his request for 
the hearing.  See 38 C.F.R. § 20.702 (2008).  A written 
synopsis of his informal conference with a Decision Review 
Officer is of record in the claims file.

The claim was most recently remanded in March 2009.


FINDINGS OF FACT

Service connection for a chronic lumbosacral strain was 
granted in an April 2010 rating decision. 


CONCLUSION OF LAW

There is no issue over which the Board may exercise appellate 
jurisdiction.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2009, the Board remanded the issue of entitlement to 
service connection for residuals of a low back injury.  In an 
April 2010 rating decision service connection for a chronic 
lumbosacral strain, claimed as residuals of a low back 
injury, was granted.  The Veteran was provided notice of that 
decision in May 2010, and has yet to perfect an appeal to 
that decision.  38 U.S.C.A. § 7105 (West 2002).  

Given that the April 2010 rating decision granted the full 
benefit sought in March 2009, the Board may not exercise 
jurisdiction over that issue.  The Board finds no other issue 
that is ripe for appellate review.  Hence, this case must be 
dismissed for lack of a justiciable case or controversy.  38 
U.S.C.A. § 7104 (West 2002).  


ORDER

The claim is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


